2022 IL App (1st) 2010347-U
                                            No. 1-20-1034
                                           August 29, 2022

                                                                                  FIRST DIVISION

     NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
     the limited circumstances allowed under Rule 23(e)(1).

                                                IN THE

                                  APPELLATE COURT OF ILLINOIS

                                          FIRST DISTRICT

                                                                  )   Appeal from the Circuit Court
     PEOPLE OF THE STATE OF ILLINOIS,                             )   of Cook County, Illinois
                                                                  )
            Plaintiff-Appellee,                                   )   No. 19 CR 01647
                                                                  )
        v.                                                        )   The Honorable
     DEANDRE JOHNSON                                              )   Dennis J. Porter,
           Defendant-Appellant.                                   )   Judge Presiding.
                                                                  )




                   JUSTICE WALKER delivered the judgment of the court.
                   Presiding Justice Hyman and Justice Pucinski concurred in the judgment.


                                             ORDER

¶1     Held: A conviction of a juvenile for home invasion qualifies as a predicate offense for a
             charge of being an armed habitual criminal. A court errs by giving written jury
             instructions that differ significantly from the oral instructions, unless the court
             explains the difference to the jury. This court must reverse a conviction obtained
             after the trial court committed an error in instructions concerning credibility in a
             case where the prosecution relied on the credibility of a single well-impeached
             witness.
     No. 1-20-1034



¶2          Following a jury trial, defendant Deandre Johnson was found guilty of violating the armed

        habitual criminal provision of the Criminal Code. 720 ILCS 5/24-1.7(a) (West 2018). He was

        sentenced to 7 years in the Illinois Department of Corrections. On appeal, Johnson argues: (1)

        his prior conviction as a juvenile for home invasion should not count as a predicate offense for

        the armed habitual criminal conviction; (2) the jury should not have believed the State’s key

        witness; (3) the trial court gave erroneous and confusing instructions; and (4) his counsel

        provided ineffective assistance. We find the evidence sufficient to support the conviction, but

        the trial court erred by sending the jury written instructions that differed significantly from the

        oral instructions without explaining the difference. Because the error concerned the jury’s

        assessment of the key witness’s credibility, in a case where the conviction rested entirely on

        the credibility of a single witness, we find the error prejudiced Johnson. We reverse and remand

        for a new trial.

¶3                                           BACKGROUND

¶4          At approximately 1 a.m. on January 3, 2019, Johnson called Melinda Perry and asked her

        to pick him up from an address on the south side of Chicago. After Johnson entered the vehicle,

        police pulled her over and arrested Johnson. Prosecutors charged Johnson with violating the

        armed habitual criminal provision of the Criminal Code.

¶5          At the jury trial, Officer Jonathan Dibiase of the Chicago Police Department testified that

        as he patrolled in his car with his partner, he saw Perry’s car speeding. Officers in a separate

        police car helped him force Perry to stop. He went to the driver’s side, and there he saw the

        handle of a gun and a cup with an amber-colored liquid in the car’s center console. He pulled


                                                      2
     No. 1-20-1034



        Perry out of the car, cuffed her, and took her behind her car. The other officers went to the

        passenger side of the car to get Johnson out of the car. Dibiase returned to the driver’s side,

        and he saw Johnson shoving the gun toward the car’s floorboard, wedging it between the

        passenger seat and the center console. Dibiase slapped Johnson to stun him. The other officers

        extracted Johnson from the car and cuffed him. No officer tested Perry for alcohol impairment.

¶6         Dibiase testified that he read Johnson his rights at the police station, but he did not record

        the interview. According to Dibiase, Johnson said “he was not trying to hurt anybody, what

        did we expect him to do when he had a gun in the car and he didn't want to be locked up.”

¶7         The trial court permitted defense counsel to use Dibiase’s grand jury testimony for

        impeachment. Dibiase admitted that to the grand jury, he testified as follows:

           “‘Question: While removing him from the vehicle did officers observe a black

           handle of a pistol wedged between the passenger's seat and the center console?’

           ‘Answer: Yes.’”

¶8         Dibiase did not tell the grand jury that he first saw the gun before he removed Perry from

        the car, well before he helped remove Johnson from the car. The other officers partially

        corroborated Dibiase’s account of the arrest, but none of them saw a gun, and none of them

        heard Johnson confess.

¶9         Perry admitted she had four prior felony convictions, including convictions for credit card

        fraud and identity theft. Perry testified that Johnson was drunk when she picked him up on

        January 3, 2019. Johnson immediately fell asleep in the car. A police car stopped at an angle

        in front of her, forcing her to stop, while a second police car drove up behind her car. When


                                                     3
       No. 1-20-1034



          Dibiase walked up to the driver’s side of the car, she handed him her license and proof of

          insurance. He slapped them out of her hand. When Dibiase ordered her out of the car, she said,

          “I ain’t got to do shit.” But she got out of the car. Perry testified that there was no gun in the

          car.

¶ 10             Dibiase testified Perry did not offer her license and proof of insurance, and he did not slap

          anything out of her hand. Dibiase admitted that when he ordered Perry out of the car, she said,

          “I don't have to do shit.”

¶ 11             Defense counsel stipulated Johnson had two prior qualifying convictions for purposes of

          the armed habitual criminal statute. Defense counsel asked the judge to instruct the jury on the

          use of prior inconsistent statements as substantive evidence. The judge instructed the jury

          instead only on the use of prior inconsistent statements for impeachment, as he told the jury:

          “The believability of a witness may be challenged by evidence on some form or occasion he

          made a statement that was not consistent with his testimony in this case.” After the jury retired

          to the jury room, the judge said he found no inconsistency between Dibiase’s grand jury

          testimony and his testimony at trial. The judge decided not to send the written instructions on

          prior inconsistent statements to the jury, and the judge did not mention or explain to the jury

          the difference between the oral instructions and the written instructions.

¶ 12             The jury found Johnson guilty of violating the armed habitual criminal statute. The trial

          court sentenced Johnson to seven years in prison. Johnson now appeals.

¶ 13                                                ANALYSIS




                                                          4
       No. 1-20-1034



¶ 14         On appeal, Johnson argues: (1) the evidence did not prove him guilty because (a) one of

          the predicate convictions penalized Johnson for conduct committed when Johnson was a

          minor, and (b) no reasonable trier of fact could find Dibiase credible; (2) the trial court

          committed reversible error when it (a) gave the jury written instructions that confusingly

          differed from the oral instructions and (b) failed to instruct the jury on the use of prior

          inconsistent statements as substantive evidence; and (3) Johnson’s attorney provided

          ineffective assistance (a) by stipulating that he had two qualifying convictions and (b) by

          failing to object to evidence of Perry’s prior convictions.

¶ 15                                           Prior Conviction

¶ 16      The armed habitual criminal provision of the Criminal Code provides:

             "(a) A person commits the offense of being an armed habitual criminal if he or she

             receives, sells, possesses, or transfers any firearm after having been convicted a

             total of 2 or more times of any combination of the following offenses:

             (1) a forcible felony as defined in Section 2-8 of this Code;

             (2) unlawful use of a weapon by a felon; aggravated unlawful use of a weapon;

             aggravated discharge of a firearm; vehicular hijacking; aggravated vehicular

             hijacking; aggravated battery of a child; intimidation; aggravated intimidation;

             gunrunning; home invasion; or aggravated battery with a firearm; or

             (3) any violation of the Illinois Controlled Substances Act * * * that is punishable

             as a Class 3 felony or higher." 720 ILCS 5/24-1.7(a) (West 2018).




                                                        5
       No. 1-20-1034



¶ 17         Johnson admits he has been convicted of a violation of the Illinois Controlled Substances

          Act that is punishable as a Class 3 felony or higher. He argues that the second conviction on

          which the State relied, a home invasion committed in 2002, does not qualify as a predicate

          offense for an armed habitual criminal charge because he was only 15 years old in 2002.

¶ 18         In People v. Gray, 2021 IL App (1st) 191086, this court held that a conviction of a 17-year-

          old for possession of narcotics did not qualify as a predicate offense for an armed habitual

          criminal charge because the conduct did not meet the requirement of (a)(3), which requires

          proof of conduct that “is punishable as a Class 3 felony or higher.” If a 17-year-old committed

          the same conduct in 2016, at the time of the gun possession, the juvenile court would retain

          jurisdiction over the case, leading to a juvenile adjudication, not a conviction. Id. at ¶¶ 11-16.

¶ 19         The language of subsection (a)(2) differs significantly from the language of subsection

          (a)(3). Subsection (a)(2) requires only proof that the defendant possessed a firearm “after

          having been convicted *** [of] home invasion” and a second qualifying offense. The statute,

          on its face, does not require proof that the conduct would violate the home invasion statute in

          force at the time of the gun possession. Johnson stipulated that he had been convicted of home

          invasion committed when he was 15. Even though a 15-year-old charged with the same

          conduct would now remain in the jurisdiction of the juvenile court, Johnson’s conviction

          qualifies as a predicate conviction under the literal terms of the armed habitual criminal statute.

¶ 20         Nonetheless, we agree with Johnson that this result creates an anomaly. If the current

          treatment of juveniles for conduct that violates narcotics statutes makes a prior conviction

          unavailable as grounds for an armed habitual criminal charge, why should the current treatment


                                                        6
       No. 1-20-1034



          of juveniles for conduct that constitutes home invasion, vehicular hijacking, or unlawful use

          of a weapon by a felon make no difference for such a charge? This case is similar to People v.

          Miles, 2020 IL App (1st) 180736, and People v. Williams, 2020 IL App (1st) 190414. In Miles,

          this court interpreted section 5-4.5-95(b) of the Unified Code of Corrections (730 ILCS 5/5-

          4.5-95(b) (West 2016)), which authorizes Class X sentencing for offenders found guilty of a

          Class 1 or Class 2 felony “after having twice been convicted *** of an offense that contains

          the same elements as an offense now (the date the Class 1 or Class 2 felony was committed)

          classified in Illinois as a Class 2 or greater Class felony.” Miles had a felony conviction for

          aggravated vehicular hijacking that was committed when he was 15 years old. The Miles court

          found that the juvenile court acquired exclusive jurisdiction over minors charged with armed

          robbery and aggravated vehicular hijacking based on the 2016 amendment to section 5-130 of

          the Juvenile Court Act of 1987. Both armed robbery and aggravated vehicular hijacking

          previously disqualified minors from juvenile court jurisdiction. Hence, the legislature intended

          that minors who commit armed robbery and aggravated vehicular hijacking are to be treated

          differently from adults. The Miles court also found that had Miles committed his 2005 offense

          under the laws in effect on June 9, 2016, the juvenile court would have had exclusive

          jurisdiction, and Miles would not have received a Class 2 conviction. Instead, he would have

          received a juvenile court adjudication. Based on these findings, the Miles court held that the

          2005 conviction should not have been considered a qualifying offense for Miles to be

          sentenced as a Class X offender. Miles, 2020 IL App (1st) 180736, ¶¶ 21-22.

¶ 21      The Williams court followed Miles, holding:



                                                       7
       No. 1-20-1034



                 “Defendant here was properly convicted of burglary in criminal court when he

             was 17 years old, but a[n] *** amendment to the Juvenile Court Act has since given

             the juvenile court exclusive jurisdiction over 17-year-old defendants charged with

             burglary. As Miles instructs, we look at the elements of his prior conviction as of

             the date defendant committed his current offense. [Citation.] On the date he

             committed the present offense, June 7, 2018, defendant’s 2013 burglary conviction

             would have been resolved in delinquency proceedings rather than criminal court

             proceedings, and his predicate offense would have been a juvenile adjudication

             instead of a Class 2 or greater Class felony conviction. *** Following Miles, we

             find that defendant’s prior burglary conviction is not an offense now *** classified

             in Illinois as a Class 2 or greater Class felony and, therefore, is not a qualifying

             offense for Class X sentencing.” (Internal quotation marks omitted.) Williams, 2020

             IL App (1st) 190414, ¶ 21.

¶ 22         We note that “there are powerful reasons to discount or disregard some or most juvenile

          convictions once the individual becomes an adult. First, on risk-related grounds the juvenile

          prior is likely to be less probative of re-offending, simply through the passage of time. Second,

          from a retributive perspective, juveniles are universally deemed to be less culpable than adult

          offenders convicted of crimes of comparable seriousness. Indeed, the Supreme Court has found

          that Third, the transition to adulthood should offer individuals an opportunity to shed their

          juvenile criminal transgressions, unless these are clearly predictive of further offending.” See




                                                       8
       No. 1-20-1034



           Should Juvenile Prior Crimes Count Against Adult Offenders? What Does the Public Think?

           Robina Institute of Criminal Law and Criminal Justice. 1

¶ 23            We further note that panels of the appellate court have disagreed with Miles, Williams, and

           Gray. See People v. Williams, 2021 IL App (4th) 191615 and People v. Reed, 2020 IL App

           (4th) 180533. However, we find Miles, Williams, and Gray persuasive. To obtain a conviction

           for aggravated vehicular hijacking (Miles), burglary (Williams), delivery of narcotics (Gray),

           or home invasion (here), the prosecution would need to prove that the defendant was at least

           18 years old at the time of the offense, or that the defendant merited transfer to the criminal

           courts under the restrictive provisions for such transfer. See 705 ILCS 405/5-120 (West 2016).

           In view of the changes to the Juvenile Court Act of 1987, for most offenses age of the defendant

           operates as an element of the offense.

¶ 24            Here, the prosecution showed that Johnson had two prior felony convictions on his record.

           As to the conviction for home invasion committed when Johnson was 15, the prosecution did

           not show that the conviction was for conduct that “is punishable” as a felony on the date of the

           firearm possession in 2019. Because the prosecution failed to prove the two prior convictions

           of the kind required to show a violation of the armed habitual criminal provision of the

           Criminal Code, we reverse the conviction for violation of the armed habitual criminal provision

           of the Criminal Code.

¶ 25                                                      Credibility




       1
        The Robina Institute of Criminal Law and Criminal Justice is a nonpartisan research institute at the University of
       Minnesota Law School.

                                                                9
       No. 1-20-1034



¶ 26         Johnson next points out that the conviction rests entirely on the testimony of one witness,

          Dibiase. Johnson argues that no reasonable trier of fact could have found Dibiase’s testimony

          credible. We will not reverse a conviction for insufficient evidence if any reasonable trier of

          fact could have found all the elements of the charged offense proven beyond a reasonable

          doubt. People v. Wright, 2017 IL 119561, ¶ 70.

¶ 27         We agree with Johnson that Dibiase’s testimony raises significant credibility issues.

          According to Dibiase’s testimony, he first saw the gun before he took Perry out of the car. He

          then cuffed Perry and escorted her to the back of the car – leaving Johnson with immediate

          access to the gun as Dibiase walked away. Dibiase’s conduct, as Dibiase described it, appears

          at least grossly negligent, as it needlessly exposed Dibiase, Perry, and three other officers to

          mortal danger.

¶ 28         Only Dibiase testified to hearing Johnson confess to gun possession. Dibiase did not obtain

          from Johnson any signed statement, not even a signed waiver of his constitutional rights.

          Dibiase also did not ask police labs to check the gun for fingerprints. Hence, Dibiase’s conduct

          appears inconsistent with reasonable police procedures.

¶ 29         However, we defer to the jury’s credibility determinations. People v. Coulson, 13 Ill. 2d

          290, 295-96 (1958). A reviewing court will not normally substitute its own judgment for that

          of the jury, especially with respect to credibility determinations. People v. Locascio, 106 Ill.

          2d 529, 537, 478 N.E.2d 1358 (1985).We find the improbabilities in Dibiase’s testimony

          insufficient to compel rejection of the jury’s finding. Dibiase’s testimony that he saw Johnson




                                                      10
       No. 1-20-1034



          pushing a gun between the seat cushions supports the conclusion Johnson possessed a gun. See

          People v. Balark, 2019 IL App (1st) 171626, ¶ 94.

¶ 30                                              Instructions

¶ 31         Johnson contends the court made two errors in instructing the jury. First, the court’s written

          instructions did not include the oral instruction concerning prior inconsistent statements, and

          the court did not explain to the jury the difference between the oral and the written instructions.

          Second, the court did not instruct the jurors that they could consider Dibiase’s grand jury

          testimony as substantive evidence.

¶ 32         The trial court has discretion to decide whether to give proffered instructions. Dillon v.

          Evanston Hospital, 199 Ill. 2d 483, 505, 771 N.E.2d 357 (2002). The court abuses its discretion

          if it gives unclear or misleading instructions or if the instructions do not fairly and correctly

          state the law. Id. at 507. We will not reverse the judgment based on erroneous instructions

          unless the error prejudiced the appellant. Knight v. Chicago Tribune Co., 385 Ill. App. 3d 347,

          358, 895 N.E.2d 1007 (2008).

¶ 33         The judge permitted Johnson to present evidence of Dibiase’s grand jury testimony as a

          prior statement inconsistent with Dibiase’s testimony at trial. The decision accorded with

          People v. Billups, 318 Ill. App. 3d 948, 957, 742 N.E.2d 1261, 1269 (2001), where the court

          explained that it is left to the sound discretion of trial court to determine whether a witness'

          prior statement is inconsistent with his present testimony. A direct contradiction of the

          testimony is not required for a prior statement of a witness to be considered inconsistent with




                                                        11
       No. 1-20-1034



          his trial testimony. A “prior statement is deemed inconsistent when it omits a significant matter

          that would reasonably be expected to be mentioned if true.” Billups, 318 Ill. App. 3d at 957.

¶ 34         Dibiase testified to the grand jury that he saw the gun when he removed Johnson from the

          car. A reasonable trier of fact could find that if he had seen the gun earlier, before he removed

          Perry from her car, Dibiase would have told the grand jury. The judge did not abuse his

          discretion when he allowed the grand jury testimony into evidence and read the jury the first

          part of IPI 3.11, instructing the jury on the use of the prior testimony for impeachment. The

          judge decided he had erred in the oral instructions. Hence, the judge gave the jury written

          instructions that made no reference to prior inconsistent statements.

¶ 35         To withdraw an erroneous instruction after reading it to the jury, the court must inform the

          jury that the court is withdrawing the instruction. Osmon v. Bellon Construction Co., 53 Ill.

          App. 2d 67, 202 N.E.2d 341 (1964). This court has held that recalling or withdrawing the

          instruction is the only way to correctly remove the error. See Bochat v. Knisely, 144 Ill. App.

          551 (1908), where the court had read the instructions and, as the jury was about to retire, the

          court called them back and informed them that one instruction he had given was incorrect. The

          judge then read it to them, stated that he was withdrawing it, and they should give it no

          consideration by treating it as if it had not been given. The Appellate Court held that this was

          the correct procedure. Both a withdrawal of the erroneous instruction and the giving of a correct

          instruction have been held necessary to correct an error. “The withdrawal must be express and

          unqualified and in language so explicit as to preclude the inference that the jury might have




                                                       12
       No. 1-20-1034



          been influenced by the erroneous instruction.” Osmon v. Bellon Construction Co., 53 Ill. App.

          2d 67, 71, 202 N.E.2d 341 (1964).

¶ 36         “[J]ury instructions should not be misleading or confusing (citation); and the giving of

          conflicting instructions *** is not harmless error.” People v. Bush, 157 Ill. 2d 248, 253-54, 623

          N.E.2d 1361, 1364 (1993). We find the trial judge erred by sending the jury written instructions

          that differed from the oral instructions, without explaining the difference to the jury.

¶ 37         The conviction here rested entirely on the credibility of uncorroborated portions of a well-

          impeached witness’s testimony. We find the error in instructing the jury about the use of prior

          inconsistent statements for impeachment prejudiced Johnson. We reverse and remand for a

          new trial. Because of our finding on this issue, we need not address the other alleged instruction

          error or Johnson’s claim that his counsel provided ineffective assistance.

¶ 38                                           CONCLUSION

¶ 39         The trial court erred by giving the jury written instructions that differed significantly from

          the oral instructions without explaining the difference. In view of the weak evidence against

          Johnson, we find the error prejudicial. We find the evidence sufficient to permit retrial without

          violating double jeopardy principles.

¶ 40         We reversed Johnson’s conviction for armed habitual criminal because he committed one

          of the predicate offenses when he was 15 years old. As relief on this issue, Johnson has

          requested that we reduce his conviction to unlawful use of a weapon by a felon and remand for

          resentencing. However, because we also reverse Johnson’s conviction based on the trial court’s

          error in instructing the jury, we remand for a new trial.


                                                       13
       No. 1-20-1034



¶ 41         Reversed and remanded.




                                      14